     

     
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11       ALBERT JOHN HAMILTON,              Case No. CV 17-5300 ODW (SS)

12                      Plaintiff,

13            v.                                        JUDGMENT

14       C. STEEB, et al.,

15                      Defendants.

16

17           Pursuant to the Court’s Order Dismissing Action with Prejudice
18   Pursuant to Federal Rule of Civil Procedure 41(b),
19

20           IT IS HEREBY ADJUDGED that the above-captioned action is
21   dismissed with prejudice.
22

23   DATED: February 20, 2019
24

25                                              OTIS D. WRIGHT,
                                                        WRI
                                                         RIGH
                                                            G T,
                                                               , II
                                                UNITED STATES
                                                       STAT
                                                         AT
                                                          TESS DISTRICT
                                                               DISTRICT JUDGE
26

27

28
         
                                                                               

     
